DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           FLORIDA DEPARTMENT OF TRANSPORTATION,
                          Appellant,

                                    v.

LUCIA HERNANDEZ, TOWN OF PALM BEACH, FERROVIAL SERVICES
      INFRASTRUCTURE, INC., a foreign profit corporation f/k/a
  BROADSPECTRUM INFRASTRUCTURE INC., PEMS PARTNERSHIP,
 LTD., a Florida limited partnership, LORI JAYNE, INC., a Florida profit
    corporation d/b/a LORI JAYNE MONOGRAMMING AND MORE,
                                Appellees.

                              No. 4D19-1619

                          [January 16, 2020]

   Appeal on a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Cymonie Rowe, Judge; L.T. Case
No. 502019CA003007XXXXMB.

   Stephen P. Byrnes and Richard A. Alayon of Alayon & Associates,
P.A., Coral Gables, for appellant.

   Carlos J. Jimenez and Scott Goldstein of the Law Offices of Carlos J.
Jimenez, P.L., Boynton Beach, for appellee Lucia Hernandez.

PER CURIAM.

   Affirmed.

CIKLIN, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.